DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 103641420 A.
The reference teaches, in the abstract, an environmentally-friendly fire-retardant coating contains 30-35 pts. wt. refractory cement, 30-35 pts. wt. sulfoaluminate cement, 30-35 pts. wt. AEC-type expanded cement, 30-35 pts. wt. urea-formaldehyde resin, 10-16 pts. wt. soybean oil fatty acid alkyd resin, 5-9 pts. wt. magnesium hydroxide, 5-9 pts. wt. aluminum hydroxide, 10-15 pts. wt. sepiolite, 5-9 pts. wt. perlite, 10-15 pts. wt. ethyl cellulose, 8-11 pts. 
The instant claims are met by the reference.
As for claim 1, the reference teaches a composition comprising pumice, a cement, and hollow glass microspheres and other components.  The hollow glass microsphere meets the substantially spherical silica particles.
As for claim 2, the glass microspheres are hollow.
As for claim 8, the reference teaches a composition comprising pumice, a cement, and hollow glass microspheres and other components.  The hollow glass microsphere meets the substantially spherical silica particles.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stav et al (US Patent No. 5,718,759 A).
The reference teaches, in Example 1, cementitious compositions comprising:

    PNG
    media_image1.png
    227
    423
    media_image1.png
    Greyscale

According to column 3, lines 45-49, that the silica fume has a fine size and spherical shape.

As for claim 1, the reference teaches pumice, Portland cement, and silica fume.  The silica fume meets the substantially spherical silica particles.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108503298 A.
The reference teaches, in the abstract, a lightweight high-strength concrete comprises 550-650 pts. wt. Portland cement, 120-150 pts. wt. pumice, 100-150 pts. wt. expanded perlite, 90-110 pts. wt. fly ash, 75-80 pts. wt. glass beads, 10-25 pts. wt. methyl silicone oil and 110-130 pts. wt. water.
The instant claim is met by the reference.
As for claim 1, the reference teaches pumice, Portland cement and glass beads.  The glass beads meets the substantially spherical silica particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stav et al (US Patent No. 5,718,759 A).
The reference teaches, in column 2, lines 33-38, compositions which include about 20 wt. % to about 75 wt. % calcium sulfate beta-hemihydrate (about 30 wt. % to about 50 wt. % is preferred), about 10 wt. % to about 50 wt. % Portland cement (about 6 wt. % to about 35 wt. % is preferred), about 4 wt. % to about 20 wt. % silica fume (about 4 wt. % to about 10 wt. % is preferred), and about 10 wt. % to about 50 wt. % a pozzolanic aggregate filler (about 25 wt. % to about 35 wt. % is preferred). A preferred aggregate filler for use in such construction materials is pumice.  According to column 3, lines 45-49, that the silica fume has a fine size and spherical shape.
The instant claim is obvious over the reference.
As for claim 5, the reference teaches pumice, cement and silica fume.  The silica fume meets the substantially spherical silica particles.  The amounts of components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Accordingly, based on the above reasoning, the instant claim is obvious over the reference.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maxson et al (US Patent Application Publication No. 2016/0115366 A1) as evidenced by 3MTM Glass Bubbles HGS Series Data Sheet.
The reference teaches, in paragraph [0028], a lightweight cement slurry that comprises a bead slurry and a cement slurry.  Examples of cement slurries may include, but are not limited to, those that comprise water and at least one of a Portland cement, a pozzolan cement, a gypsum cement, a high alumina content cement, a slag cement, a silica cement and any combination thereof.  Examples of pozzolan cements may include, but are not limited to fly ash, silica fume, granulated blast furnace slag, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft and any combination thereof.  According to paragraph [0011]-[0012], the bead slurry comprises a plurality of lightweight beads and a gelled base fluid.  The lightweight beads are rigid, substantially spherical particles having a specific gravity of less than 1.  Examples include cenospheres, hollow glass spheres, hollow ceramic spheres and the like. Cenospheres are hollow spheres primarily comprising silica (SiO2) and alumina (Al2O3).  An example of a commercially available hollow glass bead is the Glass Bubbles HGS Series available from 3MTM (e.g. HGS6000).  
The 3MTM Glass Bubbles HGS Series Data Sheet is relied on to show that the Glass Bubbles are soda lime borosilicate glass.
The instant claims are obvious over the reference.
As for claim 1, the reference provides the motivation to formulate a composition that meets the instant claims as it teaches that mixtures of cement including Portland cement and a pozzolan cement can be utilized and pumice is listed as an example of pozzolan cement that 
As for claim 2, this limitation is met by the hollow glass bead.
As for claim 3, it is believed that the hollow glass bead meets this limitation as it would appear that the hollow glass bead would contain air as they are non-porous.
As for claim 4, the hollow glass beads comprise soda-lime-borosilicate glass.
As for claim 8, the reference provides the motivation to formulate a composition that meets the instant claims as it teaches that mixtures of cement including Portland cement and a pozzolan cement can be utilized and pumice is listed as an example of pozzolan cement that may be utilized.  The bead slurry which may include hollow glass beads such as the Glass Bubbles HGS Series meets the substantially spherical silica particles which are hollow.
As for claim 9, it is believed that the hollow glass bead meets this limitation as it would appear that the hollow glass bead would contain air as they are non-porous.
As for claim 10, the hollow glass beads comprise soda-lime-borosilicate glass.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maxson et al (US Patent Application Publication No. 2016/0115366 A1) in view of 3MTM Glass Bubbles K Series S Series Safety Data Sheet.
As discussed previously, above, the reference teaches, in paragraph [0028], a lightweight cement slurry that comprises a bead slurry and a cement slurry.  Examples of 2) and alumina (Al2O3).  An example of a commercially available hollow glass bead is the Glass Bubbles HGS Series available from 3MTM (e.g. HGS6000).  
The 3MTM Glass Bubbles K Series S Series Safety Data Sheet teaches glass bubbles of K and S Series, which are hollow glass microspheres.
The instant claims are obvious over the combination of references.
As for claim 1, the primary reference provides the motivation to formulate a composition that meets the instant claims as it teaches that mixtures of cement including Portland cement and a pozzolan cement can be utilized and pumice is listed as an example of pozzolan cement that may be utilized.  The bead slurry which may include hollow glass beads such as the Glass Bubbles HGS Series meets the substantially spherical silica particles.
As for claim 2, the primary reference teaches hollow glass bubbles.
As for claim 3, the primary reference teaches that hollow glass spheres may be utilized.  Accordingly, as the reference teaches an example of a hollow glass sphere that may be utilized 
As for claim 4, the glass beads specifically exemplified in the primary reference are made of soda-lime-borosilicate glass.  The glass microspheres of the secondary reference are also made of this same material.
As for claim 7, according to the instant specification, the glass microspheres of the secondary reference possess these properties.
As for claim 8, the primary reference provides the motivation to formulate a composition that meets the instant claims as it teaches that mixtures of cement including Portland cement and a pozzolan cement can be utilized and pumice is listed as an example of pozzolan cement that may be utilized.  The bead slurry which may include hollow glass beads such as the Glass Bubbles HGS Series meets the substantially spherical silica particles which are hollow.
As for claim 9, the primary reference teaches that hollow glass spheres may be utilized.  Accordingly, as the reference teaches an example of a hollow glass sphere that may be utilized it is clear that other hollow glass spheres may be utilized.  Accordingly, it would have been obvious to utilize any type of hollow glass sphere or bubble without producing any unexpected 
As for claim 10, the glass beads specifically exemplified in the primary reference are made of soda-lime-borosilicate glass.  The glass microspheres of the secondary reference are also made of this same material.
As for claim 13, according to the instant specification, the glass microspheres of the secondary reference possess these properties.
Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references.

Claims 1-5, 8-11, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowich et al (US Patent No. 8,394,744 B2).
The reference teaches, in column 2, lines 51+, a cementitious binder including a hydraulic binder in an amount in the range of from about 40 to 75% by weight of the cementitious binder, metakaolin in an amount greater than about 5% by weight of the cementitious binder, silica fume in an amount up to about 15% by weight of the cementitious binder, and cement kiln dust in an amount greater than 10% by weight.  Examples of the hydraulic binder include Portland cement, blended cements, masonry cements, as well as API compliant cements (column 8, lines 46-51).  According to column 9, lines 56+, the cementitious TM Scotchlite glass bubbles (column 11, lines 41-43).
The instant claims are obvious over the reference.
	As for claim 1, the hydraulic binder can be a cement.  The composition can further contain pumice.  The silica fume and/or the glass microspheres meets the substantially spherical silica particles.
	As for claim 2, the reference teaches hollow glass microspheres.
	As for claim 3, it is believed that the hollow glass microspheres meets this limitation as it would appear that the hollow glass microsphere would contain air as they are non-porous.
	As for claim 4, the reference teaches soda-lime borosilicate glass microspheres.
	As for claim 5, the amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 8, the hydraulic binder can be a cement.  The composition can further contain pumice.  The glass microspheres meets the substantially spherical silica particles and are hollow.

	As for claim 10, the reference teaches soda-lime borosilicate glass microspheres.
	As for claim 11, the amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 14, the hydraulic binder can be a cement.  The composition can further contain pumice.  The glass microspheres meets the substantially spherical silica particles and are hollow.  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 15, it is believed that the hollow glass microspheres meets this limitation as it would appear that the hollow glass microsphere would contain air as they are non-porous.
Further, the hollow glass microspheres can be soda-lime borosilicate glass microspheres.
	As for claim 19, the reference teaches that additives such as set time modifiers, accelerators, etc. can be added to the premix used to produce the cementitious binder (column 10, lines 37-42).  As for the amount, it is within the level of ordinary skill in the art to determine the amount necessary to produce the desired amount of set acceleration. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
	As for claim 20, the reference teaches that additives such as set time modifiers, accelerators, etc. can be added to the premix used to produce the cementitious binder (column 10, lines 37-42).  The set modifier is seen to be an example of a set decelerator (i.e. retarder).  As for the amount, it is within the level of ordinary skill in the art to determine the amount necessary to produce the desired amount of set deceleration. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowich et al (US Patent No. 8,394,744 B2) in view of 3MTM Glass Bubbles K Series S Series Safety Data Sheet.
The Woytowich et al reference was discussed previously, above.
The 3MTM Glass Bubbles K Series S Series Safety Data Sheet teaches glass bubbles of K and S Series, which are hollow glass microspheres.
The instant claims are obvious over the combination of references.
As for claims 7, 13 and 17, the primary reference teaches that hollow glass microspheres may be utilized.  Accordingly, as the reference teaches an example of a hollow glass sphere that 
Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US Patent No. 9,908,814 B1).
The reference teaches, in claim 1, a cementitious composition comprising: composition between about 40 wt% and about 55 wt. % fly ash and/or slag cement; between about 0.05 wt% and about 0.5 wt. % saccharide; between about 25 wt% and about 50 wt. % metakaolin and/or pumice; and between about 0.01 wt% and about 20 wt. % silica fume.
	The instant claims are obvious over the reference.
	As for claim 1, the pumice meets the pumice component, the slag cement meets the cement component and the silica fume meets the substantially spherical silica particles.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Allowable Subject Matter
Claims 6, 12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the limitations set forth in these dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
September 28, 2021